DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/889,846 filed on 6/2/2020.
Currently, claims 1-19 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 is being considered by the examiner.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the limit fastener” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 14, part “d”, lines 5-6; a citation “the lower profile” does not have a proper antecedent basis, unless the Applicant meant by “the lower profile panel”? Correction is required. Claims 15-18 depending upon the rejected claim 14 are also rejected.
Re claim 15, line 1; a citation “wherein instantly is less than 0.5 second” is indefinite and confusing because it is not clear “instantly” meant and referring to which ratio? Clarification is required. 
Re claim 19, part “e”; a method step of “relaxing” is confusing and indefinite because it is not clear how to “relaxing” the resilient? Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2016/0375296 Downey et al. (‘Downey’).
Re claims 1 and 10: Downey discloses (see Fig. 3) a subfloor assembly that supports a floor on a substrate, the subfloor assembly comprising an upper profile panel 10, a lower profile panel 12, and a resilient member 14/16 positioned between the upper profile panel 10 and the lower profile panel 12; the upper profile panel 10 having at least one upper protruding rib 34 on an upper inner surface and extending along an upper axis of the upper profile panel 10, an upper groove 24 on each side of the upper protruding rib 34 on the upper inner surface and extending along the upper axis of the upper profile panel 10; the lower profile panel 12 having at least one lower protruding rib 30 on a lower inner surface and extending along a lower axis of the lower profile panel 12, and a lower groove (near 30) on each side of the lower protruding rib 30 on the lower inner surface and extending along the lower axis of the lower profile panel 12; wherein the resilient member 14/16 having a resilient elastic modulus that results in the resilient member 14/16 being spaced from the upper profile panel 10 where the upper groove is located and spaced from the lower profile panel 12 where the lower groove is located when the subfloor assembly is in an unloaded state and the resilient member deforming and in contact with the upper profile panel 10 where the upper groove is located and in contact with the lower profile panel 12 where the lower groove is located when the subfloor assembly is in a loaded state. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Downey discloses basic structures for the claimed invention as stated but does not disclose expressly the resilient member sandwiched between the upper protruding rib and the lower protruding rib. However, it would have been obvious to one of ordinary skill in the art at the time the invention was 
 moisture between the panels, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 2: comprising at least two upper protruding ribs 34 on the upper inner surface and each upper protruding rib 34 extends toward the upper inner surface a same distance and forms a common upper inner surface defined by an endmost edge of each upper protruding rib 34 (Fig. 3).
Re claim 3: wherein the endmost edge has a width and the width has at least a portion with a linear profile (see Fig. 3), a curved profile or a polygon profile.
Re claim 4: comprising at least two lower protruding ribs 30 on the lower inner surface and each lower protruding rib 30 extends toward the lower inner surface a same distance and forms a common lower inner surface defined by an endmost edge of each lower protruding rib 30 (Fig. 3).
Re claim 5: wherein the upper protruding rib 34 has an upper rib width (near wherein 34 points to, Fig. 3) and the upper groove has an upper groove width (wherein 32 points to), and the upper rib width is approximately equal to the upper groove width (Fig. 3).
Re claim 6: wherein the upper protruding rib 34 has an upper rib width (near wherein 34 points to) and the upper groove has an upper groove width (wherein 32 points to), and the upper rib width is between 75% and 100% of the upper groove width (e.g. as shown in Fig. 3).
Re claim 7: wherein the upper protruding rib 34 is disposed across from and a mirror image of the lower protruding rib 7.
Re claim 8: wherein the upper protruding rib 34 is disposed across from and a different shape than the lower protruding rib 30 (see Fig. 3).
Re claim 9: wherein the upper protruding rib 34 has an upper rib width (wherein 34 points to) and the upper rib 34 is disposed across from the lower protruding rib 30, the lower protruding rib 30 
Re claim 11: wherein the upper protruding rib 34 extends toward the upper inner surface a distance less than an innermost edge of the inner surface (Fig. 3).
Re claim 12: wherein the lower protruding rib 30 extends toward the lower inner surface a distance less than an innermost edge of the lower inner surface (Fig. 3).
Re claim 13: wherein the upper protruding rib 34 extends toward the upper inner surface a distance approximately equal to an innermost edge of the inner surface (Fig. 3).
Re claims 14 and 17: Downey discloses (Fig. 3) a subfloor assembly that supports a floor on a substrate, the subfloor assembly comprising: an upper profile panel 10, a lower profile panel 12, and a resilient member 14/16 positioned between the upper profile panel 10 and the lower profile panel 12; the upper profile panel 10 having at least one upper protruding rib 34 on an upper inner surface and extending along an upper axis of the upper profile panel 10, an upper groove (wherein 32 points to) on each side of the upper protruding rib 34 on the upper inner surface and extending along the upper axis of the upper profile panel 10; the lower profile panel 12 having at least one lower protruding rib 30 on a lower inner surface and extending along a lower axis of the lower profile panel 12, and a lower groove (near 30 points to) on each side of the lower protruding rib 30 on the lower inner surface and extending along the lower axis of the lower profile panel 12; the resilient member, the upper protruding rib and the lower protruding rib and the subfloor assembly held together by a limit fastener (e.g. adhesive, see par. [0022], last two lines) that results in the upper profile panel 10 being spaced from the lower profile panel 12 a first distance when the subfloor assembly is in an unloaded state and the upper profile panel 10 being spaced from the lower profile a second distance when the subfloor assembly Is in a loaded state with the second distance is less than the first distance, and the upper profile panel instantly returning to the first distance when the subfloor assembly is in an unloaded state, wherein instantly is In re Japikse, 86 USPQ 70.
Re claim 18: comprising multiple subfloor assemblies (wherein 22 points to in Fig. 1) secured together and a floor on top of the subfloor assemblies.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Downey in view of US No. 8,479,468 to Abbasi.
Re claims 15-16: Downey discloses wherein the limit fastener (e.g. adhesive, par. [0022], last two lines) is immovably secured to at least one of the upper profile panel 10 and the lower profile panel 12 but does not disclose expressly wherein the limit fastener is movably secured to at least one of the upper profile panel and the lower profile panel and the limit fastener extends through the resilient member. Abbasi discloses a floor assembly which including a removable limit fastener 212 (Fig. 2) secured an upper panel 204 and a lower panel 204 and the fastener 212 extends through a resilient member 206. It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Downey a removable fastener for securing the panels more securement.
 Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale